Exhibit 10.4
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
This Security Agreement is made as of May 27, 2004, and amended and restated as
of October 4, 2006 (the “Restatement Date”), by and between LAURUS MASTER FUND,
LTD., a Cayman Islands corporation (“Laurus”) and GVI Security Solutions, Inc.,
a Delaware corporation (the “Company”). This Security Agreement amends and
restates in its entirety that certain Security Agreement made by the Company in
favor of Laurus on May 27, 2004 (the “Original Security Agreement”).
 
BACKGROUND


On May 27, 2004, Laurus made certain advances available to the Company pursuant
to the terms of that certain Original Security Agreement;
 
The Company and Laurus have agreed to amend and restate the Original Agreement
in the form hereof in order to incorporate and give effect, from and after the
Restatement Date, to certain mutually agreed-to terms;
 
The term “date hereof” and words of similar import used herein, shall unless
otherwise specified, mean May 27, 2004; and
 
Laurus has agreed to continue to make such advances to Company on the terms and
conditions set forth in this Amended and Restated Security Agreement (this
“Agreement”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:
 
1.  (a) General Definitions. Capitalized terms used in this Agreement shall have
the meanings assigned to them in Annex A.
 
(b) Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
 
(c) Other Terms. All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.
 
(d) Rules of Construction. All Schedules, Addenda, Annexes and Exhibits hereto
or expressly identified to this Agreement are incorporated herein by reference
and taken together with this Agreement constitute but a single agreement. The
words “herein”, hereof” and “hereunder” or other words of similar import refer
to this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. The term
“or” is not exclusive. The term “including” (or any form thereof) shall not be
limiting or exclusive. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits
to this Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement
or the Ancillary Agreements shall include any and all modifications or
amendments thereto and any and all extensions or renewals thereof.
 

--------------------------------------------------------------------------------


 
2. Loans. (a)(i) Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Laurus shall make loans (the “Loans”) to Company from time
to time during the Term which, in the aggregate at any time outstanding, will
not exceed the lesser of (x) the Capital Availability Amount or (y) an amount
equal to (I) the Accounts Availability plus (II) the Inventory Availability
minus (III) such reserves as Laurus may reasonably in its good faith judgment
deem proper and necessary from time to time (the “Reserves”). The amount derived
at any time from Section 2(a)(i)(y)(I) plus 2(a)(i)(y)(II) minus 2(a)(i)(y)(III)
shall be referred to as the “Formula Amount”. Company shall execute and deliver
to Laurus on the Closing Date a Minimum Borrowing Note and a Secured Revolving
Note evidencing the Loans funded on the Closing Date. Notwithstanding the
limitations set forth above, if requested by the Company, Laurus retains the
right to lend to Company from time to time such amounts in excess of such
limitations as Laurus may determine in its sole discretion.
 
(i) Company acknowledges that the exercise of Laurus’ discretionary rights
hereunder may result during the Term in one or more increases or decreases in
the Reserves used in determining the Formula Amount, which may limit or restrict
advances requested by Company.
 
(ii) If Company does not pay any interest, fees, costs or charges to Laurus when
due, Company shall thereby be deemed to have requested, and Laurus is hereby
authorized at its discretion to make and charge to Company’s account, a Loan to
Company as of such date in an amount equal to such unpaid interest, fees, costs
or charges.
 
(iii) If Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, Laurus may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of Company (or, at Laurus’ option, in Laurus’ name) and may, but need not, take
any and all other actions which Laurus may deem necessary to cure or correct
such failure (including the payment of taxes, the satisfaction of Liens, the
performance of obligations owed to Account Debtors, lessors or other obligors,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and financing statements, and the endorsement of
instruments). The amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by Laurus in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by Laurus shall be charged to Company’s
account as a Loan and added to the Obligations. To facilitate Laurus’
performance or observance of such covenants of Company, Company hereby
irrevocably appoints Laurus, or Laurus’ delegate, acting alone, as Company’s
attorney in fact (which appointment is coupled with an interest) with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file in the name and on behalf of Company any and all
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed delivered or endorsed by Company.
 
2

--------------------------------------------------------------------------------


 
(iv) Laurus will account to Company monthly with a statement of all Loans and
other advances, charges and payments made pursuant to this Agreement, and such
account rendered by Laurus shall be deemed final, binding and conclusive unless
Laurus is notified by Company in writing to the contrary within thirty (30) days
of the date each account was rendered specifying the item or items to which
objection is made.
 
(v) During the Term, Company may borrow, repay and reborrow Loans in excess of
the Minimum Borrowing Amount, all in accordance with the terms and conditions
hereof.
 
(vi) If any Eligible Account is not paid by the Account Debtor within ninety
(90) days after the date that such Eligible Account was invoiced or if any
Account Debtor asserts a deduction, dispute, contingency, set-off, or
counterclaim with respect to any Eligible Account, (a “Delinquent Account”), the
Company shall (i) reimburse Laurus for the amount of the Revolving Credit
Advance made with respect to such Delinquent Account or (ii) immediately replace
such Delinquent Account with an otherwise Eligible Account.
 
(b) Following the occurrence of an Event of Default that continues to exist
beyond any applicable grace period, Laurus may, at its option, elect to convert
the credit facility contemplated hereby to an accounts receivable purchase
facility. Upon such election by Laurus (subsequent notice of which Laurus shall
provide to Company), Company shall be deemed to hereby have sold, assigned,
transferred, conveyed and delivered to Laurus, and Laurus shall be deemed to
have purchased and received from Company, in consideration of the cancellation
of such portion of the Loans offset by the purchase and collection in full of
such corresponding Eligible Accounts, all right, title and interest of Company
in and to all Accounts which shall at such time constitute Eligible Accounts
(the “Receivables Purchase”). All outstanding loans not so offset shall be
deemed obligations under such accounts receivable purchase facility. The
conversion to an accounts receivable purchase facility in accordance with the
terms hereof shall not be deemed an exercise by Laurus of its secured creditor
rights under Article 9 of the UCC. Immediately following Laurus’ request,
Company shall execute all such further documentation as may be required by
Laurus to more fully set forth the accounts receivable purchase facility herein
contemplated, including, without limitation, Laurus’ standard form of accounts
receivable purchase agreement and account debtor notification letters, but
Company’s failure to enter into any such documentation shall not impair or
affect the Receivables Purchase in any manner whatsoever.
 
3

--------------------------------------------------------------------------------


 
(c) [Intentionally Omitted].
 
3. Repayment of the Loans. Company (a) may prepay the Obligations in excess of
the Minimum Borrowing Amount from time to time in accordance with the terms and
provisions of the Notes (and Section 17 hereof if such prepayment is due to a
termination of this Agreement); and (b) shall repay on the expiration of the
Term (i) the then aggregate outstanding principal balance of the Loans made by
Laurus to Company hereunder together with accrued and unpaid interest, fees and
charges and (ii) all other amounts owed Laurus under this Agreement and the
Ancillary Agreements. Any payments of principal, interest, fees or any other
amounts payable hereunder or under any Ancillary Agreement shall be made prior
to 12:00 noon (New York time) on the due date thereof in immediately available
funds.
 
4. Procedure for Loans. Company may by written notice request a borrowing of
Loans prior to 12:00 p.m. (New York time) on the Business Day of its request to
incur, on the next business day, a Loan. Together with each request for a Loan
(or at such other intervals as Laurus may request), Company shall deliver to
Laurus a Borrowing Base Certificate in the form of Exhibit A, which shall be
certified as true and correct by the Chief Executive Officer or Chief Financial
Officer of Company together with all supporting documentation relating thereto.
All Loans shall be disbursed from whichever office or other place Laurus may
designate from time to time and shall be charged to Company’s account on Laurus’
books. The proceeds of each Loan made by Laurus shall be made available to
Company on the Business Day following the Business Day so requested in
accordance with the terms of this Section 4 by way of credit to Company’s
operating account maintained with such bank as Company designated to Laurus. Any
and all Obligations due and owing hereunder may be charged to Company’s account
and shall constitute Loans.
 
5. Interest and Payments. 
 
(a) Interest.
 
(i) Except as modified by Section 5(a)(iii) below, Company shall pay interest at
the Contract Rate on the unpaid principal balance of each Loan until such time
as such Loan is collected in full in good funds in dollars of the United States
of America.
 
(ii) Interest and payments shall be computed on the basis of actual days elapsed
in a year of 360 days. At Laurus’ option, Laurus may charge Company account for
said interest.
 
(iii) Effective upon the occurrence of any Event of Default and for so long as
any Event of Default shall be continuing, the Contract Rate shall automatically
be increased by three percent (3%) per annum (such increased rate, the “Default
Rate”), and all outstanding Obligations, including unpaid interest, shall
continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.
 
(iv) In no event shall the aggregate interest payable hereunder exceed the
maximum rate permitted under any applicable law or regulation, as in effect from
time to time (the “Maximum Legal Rate”) and if any provision of this Agreement
or any Ancillary Agreement is in contravention of any such law or regulation,
interest payable under this Agreement and each Ancillary Agreement shall be
computed on the basis of the Maximum Legal Rate (so that such interest will not
exceed the Maximum Legal Rate).
 
4

--------------------------------------------------------------------------------


 
(v) Company shall pay principal, interest and all other amounts payable
hereunder, or under any Ancillary Agreement, without any deduction whatsoever,
including any deduction for any set-off or counterclaim.
 
(b) Payments.
 
(i) Closing Payments. Upon execution of this Agreement by Company and Laurus,
Company shall pay to Laurus Capital Management, LLC a closing payment in an
amount equal to three and nine-tenths percent (3.90%) of the Capital
Availability Amount. Such payment shall be deemed fully earned on the Closing
Date and shall not be subject to rebate or proration for any reason.
 
(ii) Overadvance Payment. Without affecting Laurus’ rights hereunder in the
event the Loans exceed the amounts permitted by Section 2 (“Overadvances”), in
the event an Overadvance occurs or is made by Laurus, all such Overadvances
shall bear interest at an annual rate equal to one percent (1%) of the amount of
such Overadvances for each month or portion thereof as such amounts shall be
outstanding.
 
6. Security Interest.
 
(a) To secure the prompt payment to Laurus of the Obligations, Company hereby
acknowledges, confirms and agrees that Laurus has and shall continue to have a
security interest in all of the Collateral heretofore granted by the Company to
Laurus pursuant to the Original Security Agreement and hereby assigns, pledges
and grants to Laurus a continuing security interest in and Lien upon all of the
Collateral. Each confirmatory assignment schedule or other form of assignment
hereafter executed by Company shall be deemed to include the foregoing grant,
whether or not the same appears therein. 
 
(b) Company hereby (i) authorizes Laurus to file any financing statements,
continuation statements or amendments thereto that (x) indicate the Collateral
(1) as all assets of Company or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of such jurisdiction, or (2) as being of an equal or lesser
scope or with greater detail, and (y) contain any other information required by
Part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment and (ii)
ratifies its authorization for Laurus to have filed any initial financial
statements, or amendments thereto if filed prior to the date hereof. Company
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of Laurus and agrees that it will not do so
without the prior written consent of Laurus, subject to Company’s rights under
Section 9-509(d)(2) of the UCC.
 
(c) Company hereby grants to Laurus an irrevocable, non-exclusive license
(exercisable only upon the termination of this Agreement due to an occurrence
and during the continuance of an Event of Default without payment of royalty or
other compensation to Company) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by Company,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer and automatic machinery software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this Agreement and the payment in
full of all Obligations.
 
5

--------------------------------------------------------------------------------


 
7. Representations, Warranties and Covenants Concerning the Collateral. Company
represents, warrants (each of which such representations and warranties shall be
deemed repeated upon the making of each request for a Loan and made as of the
time of each and every Loan hereunder) and covenants as follows:
 
(a) all of the Collateral (i) is owned by Company free and clear of all Liens
(including any claims of infringement) except those in Laurus’ favor and
Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.
 
(b) Company shall not encumber, mortgage, pledge, assign or grant any Lien in
any Collateral of Company or any of Company’s other assets to anyone other than
Laurus and except for Permitted Liens.
 
(c) The Liens granted pursuant to this Agreement, upon completion of the filings
and other actions listed on Exhibit 7(c) (which, in the case of all filings and
other documents referred to in said Exhibit, have been delivered to Laurus in
duly executed form) constitute valid perfected security interests in all of the
Collateral in favor of Laurus as security for the prompt and complete payment
and performance of the Obligations, enforceable in accordance with the terms
hereof against any and all creditors of and any purchasers from Company and such
security interest is prior to all other Liens in existence on the date hereof.
 
(d) No effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens.
 
(e) Company shall not dispose of any of the Collateral whether by sale, lease or
otherwise except for the sale of Inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out Equipment having an aggregate fair
market value of not more than $25,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.
 
(f) Company shall defend the right, title and interest of Laurus in and to the
Collateral against the claims and demands of all Persons whomsoever, and take
such actions, including (i) all actions necessary to grant Laurus “control” of
any Investment Property, Deposit Accounts, Letter-of-Credit Rights or electronic
Chattel Paper owned by Company, with any agreements establishing control to be
in form and substance satisfactory to Laurus, (ii) the prompt (but in no event
later than five (5) Business Days following Laurus’ request therefor) delivery
to Laurus of all original Instruments, Chattel Paper, negotiable Documents and
certificated Stock owned by the Company (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank), (iii)
notification of Laurus’ interest in Collateral at Laurus’ request, and (iv) the
institution of litigation against third parties as shall be prudent in order to
protect and preserve Company’s and Laurus’ respective and several interests in
the Collateral as determined by the Company in its reasonable discretion. 
 
6

--------------------------------------------------------------------------------


 
(g) Company shall promptly, and in any event within five (5) Business Days after
the same is acquired by it, notify Laurus of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Laurus,
Company shall enter into a supplement to this Agreement granting to Laurus a
Lien in such commercial tort claim.
 
(h) Company shall place notations upon its Books and Records and any financial
statement of Company to disclose Laurus’ Lien in the Collateral.
 
(i) If Company retains possession of any Chattel Paper or Instrument with
Laurus’ consent, upon Laurus’ request such Chattel Paper and Instruments shall
be marked with the following legend: “This writing and obligations evidenced or
secured hereby are subject to the security interest of Laurus Master Fund, Ltd.”
 
(j) Company shall perform in a reasonable time all other steps reasonably
requested by Laurus to create and maintain in Laurus’ favor a valid perfected
first Lien in all Collateral subject only to Permitted Liens.
 
(k) Company shall notify Laurus promptly and in any event within three (3)
Business Days after obtaining knowledge thereof (i) of any event or circumstance
that to Company’s knowledge would cause Laurus to consider any then existing
Account with a face amount of $250,000 or more as no longer constituting an
Eligible Account; (ii) of any assertion by any Account Debtor of any material
claims, offsets or counterclaims; (iii) of any material allowances, credits
and/or monies granted by Company to any Account Debtor other than in the
ordinary course of business; (iv) of any material return of goods; and (v) of
any loss, damage or destruction of any material portion of the Collateral.
 
(l) All Eligible Accounts (i) which are billed on a construction completion
basis but not payable until the project is completed, represent complete bona
fide transactions which require no further act under any circumstances on
Company’s part to make such Accounts payable by the Account Debtors, (ii) are
not subject to any present, future contingent offsets or counterclaims, and
(iii) do not represent bill and hold sales, consignment sales, guaranteed sales,
sale or return or other similar understandings or obligations of any Affiliate
or Subsidiary of Company. Company has not made, and will not make any agreement
with any Account Debtor for any extension of time for the payment of any
Account, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance for prompt or early payment allowed by
Company in the ordinary course of its business consistent with historical
practice.
 
7

--------------------------------------------------------------------------------


 
(m)  Company shall keep and maintain its Equipment in good operating condition,
except for ordinary wear and tear, and shall make all repairs and replacements
thereof deemed appropriate by the Company in its reasonable discretion so that
the value and operating efficiency shall at all times be maintained and
preserved. Company shall not permit any such items to become a Fixture to real
estate or accessions to other personal property.
 
(n) Company shall maintain and keep all of its Books and Records concerning the
Collateral at Company’s executive offices listed in Exhibit 12(d).
 
(o) Company shall maintain and keep the tangible Collateral (other than
Collateral in transit) at the addresses listed in Exhibit 12(d), provided, that
Company may change such locations or open a new location, provided that Company
provides Laurus at least thirty (30) days prior written notice of such changes
or new location and (ii) prior to such change or opening of a new location where
Collateral having a value of more than $50,000 will be located, Company executes
and delivers to Laurus such agreements as Laurus may reasonably request,
including landlord agreements, mortgagee agreements and warehouse agreements,
each in form and substance satisfactory to Laurus.
 
(p) Exhibit 7(p) lists all banks and other financial institutions at which
Company maintains deposits and/or other accounts, and such Exhibit correctly
identifies the name, address and telephone number of each such depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number. The Company shall not establish any depository
or other bank account of any with any financial institution (other than the
accounts set forth on Exhibit 7(p)) without Laurus’ prior written consent.
 
8. Payment of Accounts. 
 
(a) Company will irrevocably direct all of its present and future Account
Debtors and other Persons obligated to make payments constituting Collateral to
make such payments directly to the lockbox maintained by Company (the “Lockbox”)
with North Fork Bank (the “Lockbox Bank”) pursuant to the terms of the Clearing
Account Agreement dated May 27, 2004 or such other financial institution
accepted by Laurus in writing as may be selected by Company. On or prior to the
Closing Date, Company shall and shall cause the Lockbox Bank to enter into all
such documentation acceptable to Laurus pursuant to which, among other things,
the Lockbox Bank agrees to: (a) sweep the Lockbox on a daily basis and deposit
all checks received therein to an account designated by Laurus in writing and
(b) comply only with the instructions or other directions of Laurus concerning
the Lockbox. All of Company’s invoices, account statements and other written or
oral communications directing, instructing, demanding or requesting payment of
any Account of Company or any other amount constituting Collateral shall
conspicuously direct that all payments be made to the Lockbox or such other
address as Laurus may direct in writing. If, notwithstanding the instructions to
Account Debtors, Company receives any payments, Company shall immediately remit
such payments to Laurus in their original form with all necessary endorsements.
Until so remitted, Company shall hold all such payments in trust for and as the
property of Laurus and shall not commingle such payments with any of its other
funds or property.
 
8

--------------------------------------------------------------------------------


 
(b) At Laurus’ election, following the occurrence of an Event of Default which
is continuing, Laurus may notify Company’s Account Debtors of Laurus’ security
interest in the Accounts, collect them directly and charge the collection costs
and expenses thereof to Company’s account.
 
9. Collection and Maintenance of Collateral.
 
(a) Laurus may verify Company’s Accounts from time to time, but not more often
than once every three (3) months unless an Event of Default has occurred and is
continuing, utilizing an audit control company or any other agent of Laurus.
 
(b) Proceeds of Accounts received by Laurus will be deemed received on the
Business Day of Laurus’ receipt of such proceeds in good funds in dollars of the
United States of America in Laurus’ if received prior to 12:00 noon on such day.
Any amount received by Laurus on any day other than a Business Day or after
12:00 noon (New York time) on any Business Day shall be deemed received on the
next Business Day.
 
(c) As Laurus receives the proceeds of Accounts, it shall remit all such
proceeds (net of interest, fees and other amounts then due and owing to Laurus
hereunder) to Company upon request (but no more often than twice a week).
Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, Laurus, at its option, may (a) apply such
proceeds to the Obligations in such order as Laurus shall elect, (b) hold such
proceeds as cash collateral for the Obligations and Company hereby grants to
Laurus a security interest in such cash collateral amounts as security for the
Obligations and/or (c) do any combination of the foregoing.
 
10. Inspections and Appraisals. At all times during normal business hours, upon
reasonable advance notice, Laurus, and/or any agent of Laurus shall have the
right to (a) have access to, visit, inspect, review, evaluate and make physical
verification and appraisals of Company’s properties and the Collateral, (b)
inspect, audit and copy (or take originals if necessary) and make extracts from
Company’s Books and Records, including management letters prepared by
independent accountants, and (c) discuss with Company’s principal officers, and
independent accountants, Company’s business, assets, liabilities, financial
condition, results of operations and business prospects. Company will deliver to
Laurus any instrument necessary for Laurus to obtain records from any service
bureau maintaining records for Company. If any internally prepared financial
information, including that required under this Section is unsatisfactory in any
manner to Laurus, Laurus may request that the Accountants review the same.
 
11. Financial Reporting. Company will deliver, or cause to be delivered, to
Laurus each of the following, which shall be in form and detail acceptable to
Laurus:
 
(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of Company, Company’s audited financial statements with a
report of independent certified public accountants of recognized standing
selected by Company and acceptable to Laurus (the “Accountants”), which annual
financial statements shall include Company’s balance sheet as at the end of such
fiscal year and the related statements of Company’s income, retained earnings
and cash flows for the fiscal year then ended, prepared, if Laurus so requests,
on a consolidating and consolidated basis to include all Subsidiaries and
Affiliates, all in reasonable detail and prepared in accordance with GAAP,
together with (i) if and when available, copies of any management letters
prepared by such accountants; and (ii) a certificate of Company’s President,
Chief Executive Officer or Chief Financial Officer stating that such financial
statements have been prepared in accordance with GAAP and whether or not such
officer has knowledge of the occurrence of any Default or Event of Default
hereunder and, if so, stating in reasonable detail the facts with respect
thereto;
 
9

--------------------------------------------------------------------------------


 
(b) As soon as available and in any event within forty five (45) days after the
end of each of the first three quarters in each fiscal year of the Company, an
unaudited/internal balance sheet and statements of income, retained earnings and
cash flows of Company as at the end of and for such quarter and for the year to
date period then ended, prepared, if Laurus so requests, on a consolidating and
consolidated basis to include all Subsidiaries and Affiliates, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and accompanied by a certificate of Company’s President,
Chief Executive Officer or Chief Financial Officer, stating (i) that such
financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and (ii) whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto;
 
(c) Within thirty (30) days after the end of each month (or more frequently if
Laurus so requests), agings of Company’s Accounts, unaudited trial balances and
their accounts payable and a calculation of Company’s Accounts and Eligible
Accounts, and thirty (30) days after the end of each fiscal quarter, an
Inventory ledger as at the end of such quarter, provided, however, that if
Laurus shall request the foregoing information more often than as set forth in
the immediately preceding clause, the Company shall have thirty (30) days from
each such request to comply with Laurus’ demand; and
 
(d) Promptly after (i) the filing thereof, copies of Company’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which Company files with the Securities and Exchange Commission (the “SEC”), and
(ii) the issuance thereof, copies of such financial statements, reports and
proxy statements as Company shall send to its stockholders.
 
12. Additional Representations and Warranties. Company represents and warrants
(each of which such representations and warranties shall be deemed repeated upon
the making of a request for a Loan and made as of the time of each Loan made
hereunder), as follows:
 
(a) Company is a corporation duly incorporated and validly existing under the
laws of the jurisdiction of its incorporation and duly qualified and in good
standing in every other state or jurisdiction in which the nature of Company’s
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
(b) The execution, delivery and performance of this Agreement and the Ancillary
Agreements (i) have been duly authorized, (ii) are not in contravention of
Company’s certificate of incorporation, by-laws or of any indenture, agreement
or undertaking to which Company is a party or by which Company is bound and
(iii) are within Company’s corporate powers.
 
(c) This Agreement and the Ancillary Agreements executed and delivered by
Company are Company’s legal, valid and binding obligations, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights, and (b) as limited by general
principles of equity that restrict the availability of equitable and legal
remedies.
 
(d) Exhibit 12(d) sets forth Company’s name as it appears in official filing in
the state of its incorporation, the type of entity of Company, the
organizational identification number issued by Company’s state of incorporation
or a statement that no such number has been issued, Company’s state of
incorporation, and the location of Company’s chief executive office, corporate
offices, warehouses, other locations of Collateral and locations where records
with respect to Collateral are kept (including in each case the county of such
locations) and, except as set forth in such Exhibit 12(d), such locations have
not changed during the preceding twelve months. As of the Closing Date, during
the prior five years, except as set forth in Exhibit 12(d), Company has not been
known as or conducted business in any other name (including trade names).
Company has only one state of incorporation.
 
(e) Based upon the Employee Retirement Income Security Act of 1974 (“ERISA”),
and the regulations and published interpretations thereunder: (i) Company has
not engaged in any Prohibited Transactions as defined in Section 406 of ERISA
and Section 4975 of the Internal Revenue Code, as amended; (ii) Company has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of its plans; (iii) Company has no knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) Company has no fiduciary responsibility for investments with respect to any
plan existing for the benefit of persons other than Company’s employees; and (v)
except as disclosed in Exhibit 12(e) attached hereto, Company has not withdrawn,
completely or partially, from any multi-employer pension plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980.
 
(f) There is no pending or threatened litigation, court order, judgment, writ,
suit, action or proceeding that has not been disclosed to Laurus which could
reasonably be expected to have a Material Adverse Effect.
 
(g) All balance sheets and income statements which have been delivered to Laurus
fairly, accurately and properly state Company’s financial condition on a basis
consistent with that of previous financial statements and except as reflected in
such financial statements there has been no material adverse change in Company’s
financial condition as reflected in such statements since the balance sheet date
of the statements last delivered to Laurus and such statements do not fail to
disclose any fact or facts which might have a Material Adverse Effect on
Company’s financial condition.
 
11

--------------------------------------------------------------------------------


 
(h) Company possesses or has licenses to use all of the Intellectual Property
necessary to conduct its business. There has been no assertion or claim of
violation or infringement with respect to any Intellectual Property. Exhibit
12(i) describes all Intellectual Property of Company.
 
(i) Neither this Agreement, the exhibits and schedules hereto, the Ancillary
Agreements nor any other document delivered by Company to Laurus or its
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading. The issuance of the Notes will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws. Neither
Company nor any of its Affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of the Securities. 
 
(j) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except with respect to certain matters set forth on Exhibit
12(j) attached hereto, the Company has filed all proxy statements, reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act. The Company has filed (i) its Annual Report on Form 10-K
for the fiscal year ended December 31, 2003 and (ii) its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2004 (collectively, the “SEC
Reports”). Each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.
 
(k) The Common Stock of the Company is, as of the date hereof, traded on the
Pink Sheets and satisfies all requirements for the continuation of such trading.
The Company has not received any notice that its common stock will be ineligible
to be traded on the Pink Sheets or that the Common Stock does not meet all
requirements for the continuation of such trading. The Company hereby certifies
that as of the date hereof it meets or exceeds all eligibility requirements to
have its shares listed for trading on the NASD Over the Counter Bulletin Board
(“OTCBB”) and shall secure the listing of its Common Stock on the OTCBB within
60 days from the date hereof. The Company hereby certifies that as of the date
hereof it meets or exceeds all eligibility requirements to have its shares
listed for trading on the NASD Over the Counter Bulletin Board (“OTCBB”) and
shall secure the listing of its Common Stock on the OTCBB no later than December
31, 2004.
 
12

--------------------------------------------------------------------------------


 
(l) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security (other than a concurrent
offering to Laurus under a Securities Purchase Agreement between the Company and
Laurus dated as of May 27, 2004) under circumstances that would cause the
offering of the Securities pursuant to this Agreement and the Ancillary
Agreements to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its Affiliates or Subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings (other than
such concurrent offering to Laurus).
 
(m)  The Securities are all restricted securities under the Securities Act as of
the date of this Agreement. The Company will not issue any stop transfer order
or other order impeding the sale and delivery of any of the Securities at such
time as such Securities are registered for public sale or an exemption from
registration is available, except as required by federal or state securities
laws.
 
(n) The Company understands the nature of the Securities issuable under the
Ancillary Agreements and recognizes that the issuance of such Securities may
have a potential dilutive effect. The Company specifically acknowledges that its
obligation to issue the Securities is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.
 
(o) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
Material Adverse Effect or would prohibit or otherwise interfere with the
ability of the Company to enter into and perform any of its obligations under
this Agreement the Registration Rights Agreement executed by Company in favor of
Laurus in any material respect.
 
(p) Patriot Act. If the Company is a corporation, trust, partnership, limited
liability Purchaser or other organization, the Company certifies that, to the
best of Company’s knowledge, the Company has not been designated, and is not
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. The Company hereby acknowledges that the Purchaser seeks to comply with
all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company hereby represents, warrants and agrees
that: (i) none of the cash or property that the Company will pay or will
contribute to the Purchaser has been or shall be derived from, or related to,
any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Company to the Purchaser, to the extent that they
are within the Company’s control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of the representations under this
subsection cease to be true and accurate regarding the Company. The Company
agrees to provide the Purchaser any additional information regarding the Company
that the Purchaser deems necessary or convenient to ensure compliance with all
applicable laws concerning money laundering and similar activities. The Company
understands and agrees that if at any time it is discovered that any of the
representations under this subsection are incorrect, or if otherwise required by
applicable law or regulation related to money laundering similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Company’s investment in the Purchaser. The Company further understands that
the Purchaser may release confidential information about the Company and, if
applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.
 
13

--------------------------------------------------------------------------------


 
(q) [Intentionally Omitted].
 
13. Covenants. Company covenants as follows:
 
(a) Company will not, without 15-days’ prior written notice to Laurus, change
(i) its name as it appears in the official filings in the state of its
incorporation or formation, (ii) the type of legal entity it is, (iii) its
organization identification number, if any, issued by its state of
incorporation, (iv) its state of incorporation or (v) amend its certificate of
incorporation, by-laws or other organizational document. 
 
(b) The operation of Company’s business is and will continue to be in compliance
in all material respects with all applicable federal, state and local laws,
rules and ordinances, including to all laws, rules, regulations and orders
relating to taxes, payment and withholding of payroll taxes, employer and
employee contributions and similar items, securities, employee retirement and
welfare benefits, employee health safety and environmental matters.
 
(c) Company will pay or discharge when due all taxes, assessments and
governmental charges or levies imposed upon Company or any of the Collateral
unless such amounts are being diligently contested in good faith by appropriate
proceedings provided that (i) adequate reserves with respect thereto are
maintained on the books of Company in conformity with GAAP and (ii) the related
Lien shall have no effect on the priority of the Liens in favor of Laurus or the
value of the assets in which Laurus has a Lien.
 
(d) Company will promptly inform Laurus in writing of: (i) the commencement of
all proceedings and investigations by or before and/or the receipt of any
notices from, any governmental or nongovernmental body and all actions and
proceedings in any court or before any arbitrator against or in any way
concerning any event which could reasonable be expected to have singly or in the
aggregate, a Material Adverse Effect; (ii) any amendment of Company’s
certificate of incorporation, by-laws or other organizational document; (iii)
any change which has had or could reasonably be expected to have a Material
Adverse Effect; (iv) any Event of Default or Default; (v) any default or any
event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which
Company is a party or by which Company or any of Company’s properties may be
bound the breach of which would have a Material Adverse Effect and (vi) any
change in Company’s name or any other name used in its business.
 
14

--------------------------------------------------------------------------------


 
(e) The Company will not (i) create, incur, assume or suffer to exist any
indebtedness for borrowed money (exclusive of trade debt and debt incurred to
finance the purchase of equipment (not in excess of five percent (5%) per annum
of the fair market value of the Company's assets)) whether secured or unsecured,
other than (w) the Company's indebtedness to Laurus, (x) debt subordinated to
the Company’s indebtedness to Laurus, (y) indebtedness set forth on Exhibit
13(e)(i) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to Laurus than the indebtedness
being refinanced or replaced, and (z) any debt incurred in connection with the
purchase of assets in the ordinary course of business, or any refinancings or
replacements thereof on terms no less favorable to Laurus than the indebtedness
being refinanced or replaced; (ii) cancel any debt owing to it in excess of
$50,000 in the aggregate during any 12 month period; (iii) assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by a Company for deposit or collection or similar transactions in
the ordinary course of business; (iv) directly or indirectly declare, pay or
make any dividend or distribution on any class of its Stock other than to pay
dividends on shares of its outstanding Preferred Stock or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
Stock of the Company except as set forth on Schedule 6.5 to Securities Purchase
Agreement of even date herewith between Laurus and Company; (v) purchase or hold
beneficially any Stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, any other Person, including any partnership or joint
venture, except (x) travel advances, (y) loans to Company’s officers and
employees not exceeding at any one time an aggregate of $10,000, and (z)
existing Subsidiaries of the Company or Subsidiaries permitted to exist under
clause (vi) below; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Exhibit 13(e)(ii)
unless such new Subsidiary is designated by Laurus as either a co-borrower or
guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by Laurus to grant to Laurus a first priority perfected
security interest in such Subsidiary’s assets to secure the Obligations; (vii)
directly or indirectly, prepay any indebtedness (other than to Laurus or in the
ordinary course of business), or repurchase, redeem, retire or otherwise acquire
any indebtedness (other than to Laurus or the ordinary course of business)
except to make scheduled payments of principal and interest thereof; (viii)
enter into any merger, consolidation or other reorganization with or into any
other Person or acquire all or a portion of the assets or Stock of any Person or
permit any other Person to consolidate with or merge with it, unless (1) Company
is the surviving entity of such merger or consolidation, (2) no Event of Default
shall exist immediately prior to and after giving effect to such merger or
consolidation, (3) Company shall have provided Laurus copies of all
documentation relating to such merger or consolidation and (4) Company shall
have provided Laurus with at least thirty (30) days’ prior written notice of
such merger or consolidation; (ix) materially change the nature of the business
in which it is presently engaged; (x) change its fiscal year or make any changes
in accounting treatment and reporting practices without prior written notice to
Laurus except as required by GAAP or in the tax reporting treatment or except as
required by law; (xi) enter into any transaction with any employee, director or
Affiliate, except in the ordinary course on arms-length terms; or (xii) bill
Accounts under any name except the present name of Company or its existing
Subsidiaries.
 
15

--------------------------------------------------------------------------------


 
(f) None of the proceeds of the Loans hereunder will be used directly or
indirectly to “purchase” or “carry” “margin stock” or to repay indebtedness
incurred to “purchase” or “carry” “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. 
 
(g) Company will bear the full risk of loss from any loss of any nature
whatsoever with respect to the Collateral. At Company’s own cost and expense in
amounts and with carriers acceptable to Laurus, Company shall (i) keep all its
insurable properties and properties in which it has an interest insured against
the hazards of fire, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to Company’s including
business interruption insurance; (ii) maintain a bond in such amounts as is
customary in the case of companies engaged in businesses similar to Company’s
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s officers and employees who may either singly or jointly with others at
any time have access to the assets or funds of Company either directly or
through Governmental Authority to draw upon such funds or to direct generally
the disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which Company is
engaged in business; and (v) furnish Laurus with (x) certificates as to all such
insurance coverages and evidence of the maintenance of such policies at least
thirty (30) days before any expiration date, (y) endorsements to such policies
naming Laurus as “co-insured” or “additional insured” and appropriate loss
payable endorsements in form and substance satisfactory to Laurus, naming Laurus
as loss payee, and (z) evidence that as to Laurus the insurance coverage shall
not be impaired or invalidated by any act or neglect of Company and the insurer
will provide Laurus with at least thirty (30) days notice prior to cancellation
or expiration thereof. Company shall instruct the insurance carriers that in the
event of any loss thereunder, the carriers shall make payment for such loss to
Company and Laurus jointly. In the event that as of the date of receipt of each
loss recovery upon any such insurance, Laurus has not declared an event of
default with respect to this Agreement or any of the Ancillary Agreements, then
Company shall be permitted to direct the application of such loss recovery
proceeds toward investment in property, plant and equipment that would comprise
Collateral. In the event that Laurus has properly declared an Event of Default,
then all loss recoveries received by Laurus upon any such insurance thereafter
may be applied to the obligations of Company hereunder and under the Ancillary
Agreements, in such order as Laurus may determine. Any surplus (following
satisfaction of all Company obligations to Laurus) shall be paid by Laurus to
the Company or applied as may be otherwise required by law. Any deficiency
thereon shall be paid by the Company to Laurus on demand.
 
16

--------------------------------------------------------------------------------


 
(h)  [Intentionally Omitted].
 
14. Further Assurances. At any time and from time to time, upon the written
request of Laurus and at the sole expense of Company, Company shall promptly and
duly execute and deliver any and all such further instruments and documents and
take such further action as Laurus may reasonably request (a) to obtain the full
benefits of this Agreement and the Ancillary Agreements, (b) to protect,
preserve and maintain Laurus’ rights in the Collateral and under this Agreement
or any Ancillary Agreement, or (c) to enable Laurus to exercise all or any of
the rights and powers herein granted or any Ancillary Agreement.
 
15.  Representations and Warranties of Laurus.
 
Laurus hereby represents and warrants to the Company as follows:
 
(a) Requisite Power and Authority. Laurus has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
the Ancillary Agreements and to carry out their provisions. All corporate action
on Laurus' part required for the lawful execution and delivery of this Agreement
and the Ancillary Agreements have been or will be effectively taken prior to the
Closing Date. Upon their execution and delivery, this Agreement and the
Ancillary Agreements will be valid and binding obligations of Laurus,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.
 
(b) Investment Representations. Laurus understands that the Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon Laurus' representations contained in this
Agreement, including, without limitation, that Laurus is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Laurus
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Note to be purchased by it under this Agreement.
 
(c) Laurus Bears Economic Risk. Laurus has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company so that it is capable of evaluating the merits and risks
of its investment in the Company and has the capacity to protect its own
interests. Laurus must bear the economic risk of this investment until the
Securities are sold pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an exemption from registration is available.
 
(d) Acquisition for Own Account. Laurus is acquiring the Securities for its own
account for investment only, and not as a nominee or agent and not with a view
towards or for resale in connection with their distribution.
 
(e) Laurus Can Protect Its Interest. Laurus represents that by reason of its, or
of its management's, business and financial experience, Laurus has the capacity
to evaluate the merits and risks of its investment in the Note, and the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Ancillary Agreements. Further, Laurus is
aware of no publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Ancillary Agreements.
 
17

--------------------------------------------------------------------------------


 
(f) Accredited Investor. Laurus represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.
 
(g) Shorting. Neither Laurus nor any of its Affiliates or investment partners
has engaged in "short sales" of the Company's Common Stock or any other hedging
strategies, and neither Laurus nor any of its Affiliates will, or cause any
person or entity, directly or indirectly, to, engage in "short sales" of
Company's Common Stock or any other hedging strategies directly involving the
Company’s Common Stock as long as any Minimum Borrowing Note shall be
outstanding.
 
16. Power of Attorney. Company hereby appoints Laurus, or any other Person whom
Laurus may designate as Company’s attorney, on or after the occurrence and
continuation of an Event of Default, with power to: (i) endorse Company’s name
on any checks, notes, acceptances, money orders, drafts or other forms of
payment or security that may come into Laurus’ possession; (ii) sign Company’s
name on any invoice or bill of lading relating to any Accounts, drafts against
Account Debtors, schedules and assignments of Accounts, notices of assignment,
financing statements and other public records, verifications of Account and
notices to or from Account Debtors; (iii) verify the validity, amount or any
other matter relating to any Account by mail, telephone, telegraph or otherwise
with Account Debtors; (iv) do all things necessary to carry out this Agreement,
any Ancillary Agreement and all related documents; and (v) notify the post
office authorities to change the address for delivery of Company’s mail to an
address designated by Laurus, and to receive, open and dispose of all mail
addressed to Company. Company hereby ratifies and approves all acts of the
attorney. Neither Laurus, nor the attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law, except for
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable so long as Laurus has a security interest and until the
Obligations have been fully satisfied.
 
17. Term of Agreement. Laurus’ agreement to make Loans and extend financial
accommodations under and in accordance with the terms of this Agreement or any
Ancillary Agreement shall continue in full force and effect until the expiration
of the Term. At Laurus’ election following the occurrence of an Event of
Default, Laurus may terminate this Agreement. The termination of the Agreement
shall not affect any of Laurus’ rights hereunder or any Ancillary Agreement and
the provisions hereof and thereof shall continue to be fully operative until all
transactions entered into, rights or interests created and the Obligations have
been disposed of, concluded or liquidated. Notwithstanding the foregoing, Laurus
shall release its security interests at any time upon indefeasible payment to it
of all Obligations in full. 
 
18. Termination of Lien. The Liens and rights granted to Laurus hereunder and
any Ancillary Agreements and the financing statements filed in connection
herewith or therewith shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that Company’s account may from
time to time be temporarily in a zero or credit position, until all of the
Obligations of Company have been paid or performed in full after the termination
of this Agreement. Laurus shall not be required to send termination statements
to Company, or to file them with any filing office, unless and until this
Agreement and the Ancillary Agreements shall have been terminated in accordance
with their terms and all Obligations paid in full in immediately available
funds.
 
18

--------------------------------------------------------------------------------


 
19. Events of Default. The occurrence of any of the following shall constitute
an Event of Default:
 
(a) failure to make payment of any of the Obligations when required hereunder
and such failure shall not be cured with three (3) Business Days; 
 
(b) failure to pay any taxes when due unless such taxes are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been provided on Company’s books;
 
(c) failure to perform in any material respect under and/or committing any
material breach of this Agreement or any Ancillary Agreement or any other
agreement between Company and Laurus which shall continue for a period of
fifteen (15) days after the occurrence thereof;
 
(d) the occurrence of a default under any agreement to which Company is a party
with third parties which has a Material Adverse Effect;
 
(e) any material representation, warranty or statement made by Company
hereunder, in any Ancillary Agreement, any certificate, statement or document
delivered pursuant to the terms hereof, or in connection with the transactions
contemplated by this Agreement should at any time be false or misleading in any
material respect;
 
(f) an attachment or levy is made upon Company’s assets having an aggregate
value in excess of $250,000 or a judgment is rendered against Company or
Company’s property involving a liability of more than $250,000 which shall not
have been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof;
 
(g) any change in Company’s condition or affairs (financial or otherwise) which
in Laurus’ reasonable, good faith opinion has a Material Adverse Effect; 
 
(h) any Lien created hereunder or under any Ancillary Agreement on any material
portion of the collateral securing the Obligations for any reason ceases to be
or is not a valid and perfected Lien having a first priority interest (subject
to Permitted Liens);
 
(i) if Company shall (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
19

--------------------------------------------------------------------------------


 
(j) Company shall admit in writing its inability, or be generally unable to pay
its debts as they become due or cease operations of its present business;
 
(k) any Affiliate or Subsidiary of the Company shall (i) apply for, consent to
or suffer to exist the appointment of, or the taking possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws or
(viii) take any action for the purpose of effecting any of the foregoing;
 
(l) Company directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of any
material amount of its assets or any interest therein, except as permitted
herein;
 
(m)  the occurrence of a change in the controlling ownership of the
Company; provided, however, that a change in the controlling ownership of the
Company shall be deemed not to occur if the person obtaining such control
possessed beneficial ownership, directly or indirectly, as of the date hereof,
of 35% or more of the outstanding shares of Common Stock, and provided further,
that a change in the controlling ownership of the Company shall be deemed not to
occur as a result of the issuance of Common Stock and Subordinated Notes on the
Restatement Date in accordance with that certain Terms Sheet provided to Laurus
by the Company on or prior to the Restatement Date;
 
(n) a default by Company in the payment, when due, of any principal of or
interest on any other indebtedness for money borrowed in an amount greater than
$250,000, which is not cured within any applicable cure or grace period; 
 
(o) the indictment of Company under any criminal statute, or commencement of
criminal proceeding against Company; 
 
(p) any Guarantor shall breach any term or provision of any Ancillary Agreement
which is not cured within any applicable cure or grace period;
 
(q) if any Guarantor attempts to terminate, challenges the validity of, or its
liability under any Guaranty or any Guarantor Security Agreement; or
 
(r) should any Guarantor default in its obligations under any Guaranty or any
Guarantor Security Agreement or if any proceeding shall be brought to challenge
the validity, binding effect of any Guaranty or any Guarantor Security Agreement
or should any Guarantor breach any material representation, warranty or covenant
contained in any Guaranty Agreement or any Guarantor Security Agreement or
should any Guaranty or Guarantor Security Agreement cease to be a valid, binding
and enforceable obligation. 
 
20

--------------------------------------------------------------------------------


 
20. Remedies. Following the occurrence of an Event of Default which is then
continuing, Laurus shall have the right to demand repayment in full of all
Obligations, whether or not otherwise due. Until all Obligations have been fully
satisfied, Laurus shall retain its Lien in all Collateral. Laurus shall have, in
addition to all other rights provided herein and in each Ancillary Agreement,
the rights and remedies of a secured party under the UCC, and under other
applicable law, all other legal and equitable rights to which Laurus may be
entitled, including the right to take immediate possession of the Collateral, to
require Company to assemble the Collateral, at Company’s expense, and to make it
available to Laurus at a place designated by Laurus which is reasonably
convenient to both parties and to enter any of the premises of Company or
wherever the Collateral shall be located, with or without force or process of
law, and to keep and store the same on said premises until sold (and if said
premises be the property of Company, Company agrees not to charge Laurus for
storage thereof), and the right to apply for the appointment of a receiver for
Company’s property. Further, Laurus may, at any time or times after the
occurrence of an Event of Default which is then continuing, sell and deliver all
Collateral held by or for Laurus at public or private sale for cash, upon credit
or otherwise, at such prices and upon such terms as Laurus, in Laurus’ sole
discretion, deems advisable or Laurus may otherwise recover upon the Collateral
in any commercially reasonable manner as Laurus, in its sole discretion, deems
advisable. The requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Company at Company’s address as shown in Laurus’
records, at least ten (10) days before the time of the event of which notice is
being given. Laurus may be the purchaser at any sale, if it is public. In
connection with the exercise of the foregoing remedies, Laurus is granted
permission to use all of Company’s trademarks, tradenames, tradestyles, patents,
patent applications, licenses, franchises and other proprietary rights. The
proceeds of sale shall be applied first to all costs and expenses of sale,
including attorneys’ fees, and second to the payment (in whatever order Laurus
elects) of all Obligations. After the indefeasible payment and satisfaction in
full in cash of all of the Obligations, and after the payment by Laurus of any
other amount required by any provision of law, including Section 608(a)(1) of
the Code (but only after Laurus has received what Laurus considers reasonable
proof of a subordinate party’s security interest), the surplus, if any, shall be
paid to Company or its representatives or to whosoever may be lawfully entitled
to receive the same, or as a court of competent jurisdiction may direct. Company
shall remain liable to Laurus for any deficiency. In addition, Company shall pay
Laurus a liquidation fee (“Liquidation Fee”) in the amount of two percent (2%)
of the actual amount collected in respect of each Account outstanding at any
time during a “liquidation period”. For purposes hereof, “liquidation period”
means a period: (i) beginning on the earliest date of (x) an event referred to
in Section 18(i) or 18(j), or (y) the cessation of Company’s business; and (ii)
ending on the date on which Laurus has actually received all Obligations due and
owing it under this Agreement and the Ancillary Agreements. The Liquidation Fee
shall be paid on the date on which Laurus collects the applicable Account by
deduction from the proceeds thereof. Company and Laurus acknowledge that the
actual damages that would be incurred by Laurus after the occurrence of an Event
of Default would be difficult to quantify and that Company and Laurus have
agreed that the fees and obligations set forth in this Section and in this
Agreement would constitute fair and appropriate liquidated damages in the event
of any such termination. The parties hereto each hereby agree that the exercise
by any party hereto of any right granted to it or the exercise by any party
hereto of any remedy available to it (including, without limitation, the
issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder or under any Ancillary Agreement which has
been publicly filed with the SEC shall not constitute confidential information
and no party shall have any duty to the other party to maintain such information
as confidential, except for the portions of such publicly filed documents that
are subject to confidential treatment request made by the Company to the SEC.
 
21

--------------------------------------------------------------------------------


 
21. Waivers. To the full extent permitted by applicable law, Company waives (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of this Agreement and
the Ancillary Agreements or any other notes, commercial paper, Accounts,
contracts, Documents, Instruments, Chattel Paper and guaranties at any time held
by Laurus on which Company may in any way be liable, and hereby ratifies and
confirms whatever Laurus may do in this regard; (b) all rights to notice and a
hearing prior to Laurus’ taking possession or control of, or to Laurus’ replevy,
attachment or levy upon, any Collateral or any bond or security that might be
required by any court prior to allowing Laurus to exercise any of its remedies;
and (c) the benefit of all valuation, appraisal and exemption laws. Company
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the Ancillary Agreements and the transactions
evidenced hereby and thereby. 
 
22. Expenses. Company shall pay all of Laurus’ reasonable out-of-pocket costs
and expenses, including reasonable fees and disbursements of in-house or outside
counsel and appraisers, in connection with the prosecution or defense of any
action, contest, dispute, suit or proceeding concerning any matter in any way
arising out of, related to or connected with this Agreement or any Ancillary
Agreement. Company shall also pay all of Laurus’ reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) Laurus’ obtaining performance of the Obligations under this
Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of Laurus’ security interests, assignments of rights and
Liens hereunder as valid perfected security interests, (c) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (d) any appraisals or re-appraisals of any property (real or
personal) pledged to Laurus by Company as Collateral for, or any other Person as
security for, Company’s Obligations hereunder and (e) any consultations in
connection with any of the foregoing. Company shall also pay Laurus’ customary
bank charges for all bank services (including wire transfers) performed or
caused to be performed by Laurus for Company at Company’s request or in
connection with Company’s loan account with Laurus . All such costs and expenses
together with all filing, recording and search fees, taxes and interest payable
by Company to Laurus shall be payable on demand and shall be secured by the
Collateral. If any tax (other than a tax imposed on income) by any
Governmental Authority is or may be imposed on or as a result of any transaction
between Company and Laurus which Laurus is or may be required to withhold or
pay, Company agrees to indemnify and hold Laurus harmless in respect of such
taxes, and Company will repay to Laurus the amount of any such taxes which shall
be charged to Company’s account; and until Company shall furnish Laurus with
indemnity therefor (or supply Laurus with evidence satisfactory to it that due
provision for the payment thereof has been made), Laurus may hold without
interest any balance standing to Company’s credit and Laurus shall retain its
Liens in any and all Collateral.
 
22

--------------------------------------------------------------------------------


 
23. Assignment By Laurus. Laurus may assign any or all of the Obligations
together with any or all of the security therefor to any Person which is not a
competitor of the Company and any such transferee shall succeed to all of
Laurus’ rights with respect thereto. Upon such transfer, Laurus shall be
released from all responsibility for the Collateral to the extent same is
assigned to any transferee. Upon Company’s written approval not to be
unreasonably withheld, Laurus may from time to time sell or otherwise grant
participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Laurus and
such holder, be entitled to the same benefits as Laurus with respect to any
security for the Obligations in which such holder is a participant. Company
agrees that each such holder may exercise any and all rights of banker’s lien,
set-off and counterclaim with respect to its participation in the Obligations as
fully as though Company were directly indebted to such holder in the amount of
such participation.
 
24. No Waiver; Cumulative Remedies. Failure by Laurus to exercise any right,
remedy or option under this Agreement, any Ancillary Agreement or any supplement
hereto or thereto or any other agreement between Company and Laurus or delay by
Laurus in exercising the same, will not operate as a waiver; no waiver by Laurus
will be effective unless it is in writing and then only to the extent
specifically stated. Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements will be cumulative and not exclusive of any other right or
remedy which Laurus may have.
 
25. Application of Payments. Company irrevocably waives the right to direct the
application of any and all payments at any time or times hereafter received by
Laurus from or on Company’s behalf and Company hereby irrevocably agrees that
Laurus shall have the continuing exclusive right to apply and reapply any and
all payments received at any time or times hereafter against the Obligations
hereunder in such manner as Laurus may deem advisable notwithstanding any entry
by Laurus upon any of Laurus’ books and records.
 
26. Indemnity. Company agrees to indemnify and hold Laurus, and its respective
affiliates, employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement or any
of the Ancillary Agreements or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement, the Ancillary Agreements or any other
documents or transactions contemplated by or referred to herein or therein and
any actions or failures to act with respect to any of the foregoing, except to
the extent that any such indemnified liability is finally determined by a court
of competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.
 
23

--------------------------------------------------------------------------------


 
27. Revival. Company further agrees that to the extent Company makes a payment
or payments to Laurus, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
 
28. Notices. Any notice or request hereunder may be given to Company or Laurus
at the respective addresses set forth below or as may hereafter be specified in
a notice designated as a change of address under this Section. Any notice or
request hereunder shall be given by registered or certified mail, return receipt
requested, hand delivery, overnight mail or telecopy (confirmed by mail).
Notices and requests shall be, in the case of those by hand delivery, deemed to
have been given when delivered to any officer of the party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, and, in the case of a telecopy, when confirmed.
 
Notices shall be provided as follows:
 
If to Laurus:
 
Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
825 Third Avenue 14th Fl.
New York, New York 10022
Attention: John E. Tucker, Esq.
Telephone: (212) 541-4434
Telecopier: (212) 541-5800

 
24

--------------------------------------------------------------------------------


 
If to Company:
 
GVI Security Solutions, Inc.
2801 Trade Center Drive
Suite 120
Carrollton, TX 75007
Attention: Joseph Restivo, Chief Financial Officer
Telephone: (972) 245-7353
Telecopier: (972) 245-7333
     
With a copy to:
 
Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Alison Newman, Esq.
Telephone: (212) 479-6190
Telecopier: (212) 479-6275

 
or such other address as may be designated in writing hereafter in accordance
with this Section 28 by such Person.
 
29. Governing Law, Jurisdiction and Waiver of Jury Trial. (a) THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE.
 
(b) COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND LAURUS
PERTAINING TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
PROVIDED, THAT LAURUS AND COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF LAURUS. COMPANY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO COMPANY AT THE ADDRESS SET FORTH IN SECTION 28 AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.
 
25

--------------------------------------------------------------------------------


 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS AND COMPANY
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR THE TRANSACTIONS RELATED THERETO.
 
30. Limitation of Liability. Company acknowledges and understands that in order
to assure repayment of the Obligations hereunder Laurus may be required to
exercise any and all of Laurus’ rights and remedies hereunder and agrees that,
except as limited by applicable law, neither Laurus nor any of Laurus’ agents
shall be liable for acts taken or omissions made in connection herewith or
therewith except for actual bad faith or gross negligence.
 
31. Entire Understanding. This Agreement and the Ancillary Agreements contain
the entire understanding between Company and Laurus as to the subject matter
hereof and thereof and any promises, representations, warranties or guarantees
not herein contained shall have no force and effect unless in writing, signed by
Company’s and Laurus’ respective officers. Neither this Agreement, the Ancillary
Agreements, nor any portion or provisions thereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged.
 
32. Severability. Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.
 
33. Captions. All captions are and shall be without substantive meaning or
content of any kind whatsoever.
 
34. Counterparts; Telecopier Signatures. This Agreement may be executed in two
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same agreement. Any signature
delivered by a party via telecopier transmission shall be deemed to be any
original signature hereto.
 
26

--------------------------------------------------------------------------------


 
35. Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
 
36. Publicity. Company hereby authorizes Laurus to make appropriate
announcements of the financial arrangement entered into by and between Company
and Laurus, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Laurus
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law.
 
[Intentionally Omitted].
 
[Balance of page intentionally left blank; signature page follows.]

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

       
GVI SECURITY SOLUTIONS, INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

  Name:       

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

       

        LAURUS MASTER FUND, LTD.  
   
   
  By:      

--------------------------------------------------------------------------------

  Name:       

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

 

 
28

--------------------------------------------------------------------------------


 
Annex A - Definitions
 
“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.
 
“Accountants” has the meaning given to such term in Section 11(a).
 
“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
 
“Accounts Availability” means the amount of Loans against Eligible Accounts that
Laurus may from time to time make available to Company equal to the sum of
ninety percent (90%) of the net face amount of Eligible Accounts based solely on
Accounts of Company and its Subsidiaries.
 
“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For the purposes of this definition, control of a
Person shall mean the power (direct or indirect) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
 
“Ancillary Agreements” means, the Notes, Registration Rights Agreement, each
Guaranty, each Guaranty Security Agreement and all other agreements,
instruments, documents, mortgages, pledges, powers of attorney, consents,
assignments, contracts, notices, security agreements, trust agreements and
guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of Company or any other Person or delivered to Laurus, relating to this
Agreement or to the transactions contemplated by this Agreement.
 
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
 
29

--------------------------------------------------------------------------------


 
“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.
 
“Capital Availability Amount” means $10,000,000.
 
“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.
 
“Closing Date” means May 27, 2004.
 
“Collateral” means all of Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:
 
(a) all Inventory;
 
(b) all Equipment;
 
(c) all Fixtures;
 
(d) all General Intangibles;
 
(e) all Accounts;
 
(f) all Deposit Accounts, other bank accounts and all funds on deposit therein;
 
(g) all Investment Property;
 
(h) all Stock;
 
(i) all Chattel Paper;
 
(j) all Letter-of-Credit Rights;
 
(k) all Instruments;
 
(l) all commercial tort claims set forth on Exhibit 1(A);
 
(m) all Books and Records;
 
(n) all Supporting Obligations including letters of credit and guarantees issued
in support of Accounts, Chattel Paper, General Intangibles and Investment
Property;
 
30

--------------------------------------------------------------------------------


 
(o) (i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral to the extent not otherwise constituting Collateral, all other cash
or property at any time on deposit with or held by Laurus for the account of
Company (whether for safekeeping, custody, pledge, transmission or otherwise);
and
 
(p) all products and Proceeds of all or any of the foregoing, tort claims and
all claims and other rights to payment including insurance claims against third
parties for loss of, damage to, or destruction of, and (ii) payments due or to
become due under leases, rentals and hires of any or all of the foregoing and
Proceeds payable under, or unearned premiums with respect to policies of
insurance in whatever form.
 
“Common Stock” means the common stock, par value $.001 per share, of the
Company.
 
“Contract Rate” means an interest rate per annum equal to the Prime Rate plus
two percent (2.0%). The Contract Rate shall be calculated on the last business
day of each month (the “Determination Date”) hereafter until the Maturity Date
and shall in no event be less than zero percent (0%).
 
“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
“Default Rate” has the meaning given to such term in Section 5(a)(iii).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockbox Account.
 
“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
 
31

--------------------------------------------------------------------------------


 
“Eligible Accounts” means and includes each Account which conforms to the
following criteria: (a) shipment of the merchandise or the rendition of services
has been completed; (b) no return, rejection or repossession of the merchandise
has occurred; (c) merchandise or services shall not have been rejected or
disputed by the Account Debtor and there shall not have been asserted any
offset, defense or counterclaim; (d) continues to be in full conformity with the
representations and warranties made by Company to Laurus with respect thereto;
(e) Laurus is, and continues to be, satisfied with the credit standing of the
Account Debtor in relation to the amount of credit extended; (f) there are no
facts existing or threatened which are likely to result in any adverse change in
the Account Debtor’s financial condition; (g) is documented by an invoice and
shall not be unpaid more than ninety (90) days from invoice date; (h) not more
than twenty five percent (25%) of the unpaid amount of invoices due from such
Account Debtor remains unpaid more than ninety (90) days from invoice date; (i)
is not evidenced by chattel paper or an instrument of any kind with respect to
or in payment of the Account unless such instrument is duly endorsed to and in
possession of Laurus or represents a check in payment of a Account; (j) the
Account Debtor is located in the United States; provided, however, Laurus may,
from time to time, in the exercise of its sole discretion and based upon
satisfaction of certain conditions to be determined at such time by Laurus, deem
certain Accounts as Eligible Accounts notwithstanding that such Account is due
from an Account Debtor located outside of the United States; (k) Laurus has a
first priority perfected Lien in such Account and such Account is not subject to
any Lien other than Permitted Liens; (l) does not arise out of transactions with
any employee, officer, director, stockholder or Affiliate of Company unless made
at arms’ length; (m) is payable to Company or any of its Subsidiaries; (n) does
not arise out of a bill and hold sale prior to shipment and does not arise out
of a sale to any Person to which Company is indebted; (o) is net of any returns,
discounts, claims, credits and allowances; (p) if the Account arises out of
contracts between Company or any of its Subsidiaries and the United States, any
state, or any department, agency or instrumentality of any of them, Company has
so notified Laurus, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by Company or any of its Subsidiaries or work, labor
and/or services rendered by Company or any of its Subsidiaries; (r) does not
arise out of progress billings prior to completion of the order; (s) the total
unpaid Accounts from such Account Debtor does not exceed fifty percent (50%) of
all Eligible Accounts; (t) Company’s right to payment is absolute and not
contingent upon the fulfillment of any condition whatsoever; (u) Company or any
of its Subsidiaries is able to bring suit and enforce its remedies against the
Account Debtor through judicial process; (v) does not represent interest
payments, late or finance charges owing to Company or any of its Subsidiaries
and (w) is otherwise satisfactory to Laurus as determined by Laurus in the
exercise of its reasonable discretion. In the event Company requests that Laurus
include within Eligible Accounts certain Accounts of one or more of Company’s
acquisition targets, Laurus shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Laurus and
shall at all times be subject to the execution and delivery to Laurus of all
such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.
 
“Eligible Inventory” means Inventory owned by Company or any of its Subsidiaries
which Laurus, in its sole and absolute discretion, determines: (a) is subject to
a first priority perfected Lien in favor of Laurus and is subject to no other
Liens whatsoever (other than Permitted Liens); (b) is not in transit; (c) is in
good condition and meets all standards imposed by any governmental agency, or
department or division thereof having regulatory Governmental Authority over
such Inventory, its use or sale including the Federal Fair Labor Standards Act
of 1938 as amended, and all rules, regulations and orders thereunder; (d) is
currently either usable or salable in the normal course of Company’s business;
(e) is not placed by Company on consignment or held by Company on consignment
from another Person; (f) is in conformity with the representations and
warranties made by Company to Laurus with respect thereto; (g) does not require
the consent of any Person for the completion of manufacture, sale or other
disposition of such Inventory and such completion, manufacture or sale does not
constitute a breach or default under any contract or agreement to which Company
is a party or to which such Inventory is or may be subject; (h) is not
work-in-process; (i) is covered by casualty insurance acceptable to Laurus; and
(j) is located on premises with respect to which Laurus has received a landlord
or mortgagee waiver acceptable in form and substance to Laurus.
 
32

--------------------------------------------------------------------------------


 
“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.
 
“ERISA” shall have the meaning given to such term in Section 12(e).
 
“Event of Default” means the occurrence of any of the events set forth in
Section 19.
 
“Fixed Conversion Price” has the meaning given such term in the Minimum
Borrowing Note.
 
“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.
 
“Formula Amount” has the meaning set forth in Section 2(a)(i).
 
“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.
 
“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.
 
“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
 
33

--------------------------------------------------------------------------------


 
“Guarantor” means and any Person who may guarantee payment of performance of the
whole or any part of the Obligations.
 
“Guarantor Security Agreements” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Guarantor in favor of Laurus.
 
“Guaranty” means all agreements to perform all or any portion of the Obligations
on behalf of Company.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Indemnified Person” shall have the meaning given to such term in Section 26.
 
“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets and customer lists.
 
“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.
 
“Inventory Availability” means the amount of Loans against Eligible Inventory
Laurus may from time to time make available to Company up to sixty percent (60%)
of the value of Eligible Inventory of the Company and its Subsidiaries
(calculated on the basis of the lower of cost or market, on a first-in first-out
basis) up to a maximum of $3,500,000 outstanding at any time.
 
“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
34

--------------------------------------------------------------------------------


 
“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.
 
“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.
 
“Loans” shall have the meaning set forth in Section 2(a)(i) and shall include
all other extensions of credit hereunder and under any Ancillary Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of Company and its Subsidiaries, taken
as a whole, (b) Company’s ability to pay or perform the Obligations in
accordance with the terms hereof or any Ancillary Agreement, (c) the value of
the Collateral, the Liens on the Collateral or the priority of any such Lien or
(d) the practical realization of the benefits of Laurus’ rights and remedies
under this Agreement and the Ancillary Agreements.
 
“Maximum Legal Rate” shall have the meaning given to such term in Section
5(a)(iv).
 
“Minimum Borrowing Amount” means $5,000,000, which such aggregate amount shall
be evidenced by Minimum Borrowing Note.
 
“Minimum Borrowing Note” shall mean the Amended and Restated Minimum Borrowing
Note made by the Company in favor of Laurus to evidence the Minimum Borrowing
Amount.
 
“Notes” means each of the Minimum Borrowing Note and the Revolving Note made by
Company in favor of Laurus in connection with the transactions contemplated
hereby, as the same may be amended, modified and supplemented from time to time,
as applicable.
 
“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by Company to Laurus (or any corporation that
directly or indirectly controls or is controlled by or is under common control
with Laurus) of every kind and description (whether or not evidenced by any note
or other instrument and whether or not for the payment of money or the
performance or non-performance of any act), direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, whether existing by operation of law or otherwise now existing or
hereafter arising including any debt, liability or obligation owing from Company
to others which Laurus may have obtained by assignment or otherwise and further
including all interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), charges or any other payments Company
is required to make by law or otherwise arising under or as a result of this
Agreement and the Ancillary Agreements, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to Company’s account or incurred by
Laurus in connection with Company’s account whether provided for herein or in
any Ancillary Agreement.
 
35

--------------------------------------------------------------------------------


 
“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.
 
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Company in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company in conformity with GAAP provided,
that, the Lien shall have no effect on the priority of Liens in favor of Laurus
or the value of the assets in which Laurus has a Lien; (e) Purchase Money Liens
securing Purchase Money Indebtedness to the extent permitted in this Agreement
and (f) Liens specified on Exhibit 2 hereto.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.
 
“Prime Rate” means the “prime rate” published in The Wall Street Journal from
time to time. The Prime Rate shall be increased or decreased as the case may be
for each increase or decrease in the Prime Rate in an amount equal to such
increase or decrease in the Prime Rate; each change to be effective as of the
day of the change in such rate.
 
“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Company or any other Person from time to time
with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Company from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
Collateral by any governmental body, governmental authority, bureau or agency
(or any person acting under color of governmental authority); (c) any claim of
Company against third parties (i) for past, present or future infringement of
any Intellectual Property or (ii) for past, present or future infringement or
dilution of any trademark or trademark license or for injury to the goodwill
associated with any trademark, trademark registration or trademark licensed
under any trademark License; (d) any recoveries by Company against third parties
with respect to any litigation or dispute concerning any Collateral, including
claims arising out of the loss or nonconformity of, interference with the use
of, defects in, or infringement of rights in, or damage to, Collateral; (e) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
36

--------------------------------------------------------------------------------


 
“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).
 
“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.
 
“Registration Rights Agreements” means those registration rights agreements from
time to time entered into between Company and Laurus, as amended, modified and
supplemented from time to time.
 
“Revolving Note” means that secured revolving note made by the Company in favor
of Laurus in the aggregate principal amount of Five Million Dollars
($5,000,000).
 
“Securities” means the Notes being issued by the Company to Laurus pursuant to
this Agreement and the Ancillary Agreements.
 
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
 
“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).
 
“Subsidiary” of any Person means a corporation or other entity whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.
 
37

--------------------------------------------------------------------------------


 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.
 
“Term” means the Closing Date through the close of business on December 31,
2007, subject to acceleration at the option of Laurus upon the occurrence of an
Event of Default hereunder or other termination hereunder.
 
“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
 
EXHIBITS
 
Exhibit 1(A) - Commercial Tort Claims
Exhibit 2 - Permitted Liens
Exhibit 7(c) - Actions for Perfection
Exhibit 7(p) - Bank Accounts
Exhibit 12(d) - Corporate Information and Locations of Collateral
Exhibit 12(e) - ERISA
Exhibit 12(i) - Licenses, Patents, Trademarks and Copyrights
Exhibit 12(j) - Certain SEC matters
Exhibit 13(e)(i) - Permitted Indebtedness
Exhibit 13(e)(ii) - Existing Subsidiaries
Exhibit A - Form of Borrowing Base Certificate


38

--------------------------------------------------------------------------------

